Citation Nr: 0727804	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for gastric motility 
disorder, gastroparesis, esophageal dysmotility, and status 
post Nissen fundoplication and percutaneous endoscopic 
gastrostomy/percutaneous endoscopic jejunostomy (PEG/PEJ) in 
place.

3.  Entitlement to an initial compensable evaluation for 
service-connected status post bilateral partial oophorectomy 
and ovarian cyst.

4.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to May 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for multiple sclerosis, and gastric motility 
disorder, gastroparesis, esophageal dysmotility, and status 
post Nissen fundoplication and PEG/PEJ in place.  The RO 
granted entitlement to service connection for status post 
bilateral partialoophorectomy and ovarian cyst and assigned a 
zero percent (noncompensable) evaluation effective from 
October 2004.  The RO denied entitlement to a 10 percent 
rating based upon multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In addition, the issue of entitlement to special monthly 
compensation based on loss of use of a creative organ was 
raised in the veteran's substantive appeal received in 
September 2006 and in the representative's statement received 
in April 2007.  This issue is referred to the agency of 
original jurisdiction for appropriate development.   


REMAND

Our review finds that the veteran's representative advised 
that the veteran wished to attend a hearing before a Member 
of the Board at the VA Regional Office in a statement 
received in April 2007.  Later in April 2007, the veteran 
also wrote requesting a Travel Board hearing.  Therefore, the 
Board finds that this matter should be REMANDED to schedule 
the veteran for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704 (2006). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the veteran's request.  Appropriate 
notification should be given to the appellant 
and her representative and such notification 
should be documented and associated with the 
claims folder. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

